Citation Nr: 9933272	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to May 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA), Hartford, Connecticut, 
Regional Office (RO), denying the veteran service connection 
for pes planus with mild deformity.

In May 1999 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
member of the Board.  A transcript of the veteran's testimony 
is associated with his claims file.  


REMAND

The veteran is seeking service connection for bilateral pes 
planus, which he avers had its inception in service.  

The Board initially notes that the veteran's service medical 
records have not been associated with his claims file.  A 
request for these records from the National Personnel Records 
Center (NPRC) has not been undertaken by the RO apparently 
due to the veteran's unexplained failure to complete and 
return National Archives Forms 13055 and 13075.  These forms 
were mailed to the veteran in April 1998 with a cover letter 
informing him that his return of the completed forms was 
necessary to the search of his service medical records.

During his personal hearing in May 1999, the veteran 
testified that he did not seek any clinical attention for his 
pes planus in service or for several years thereafter.  He, 
however, testified that he did complain of problems with his 
feet to his sergeants.  He further stated that these 
individuals, who have since passed away, informed him that he 
had fallen arches.  

In light of the veteran's contentions, a further effort to 
obtain his service medical records, especially his medical 
examination reports for service entrance and separation, 
should be made prior to further appellate review by the 
Board.  In Hayre v. West, No. 98-7046 (Fed. Cir. August 16, 
1999), the United States Court of Appeals for the Federal 
Circuit, found that VA was obligated to make, if required, 
several attempts to obtain a veteran's service medical 
records and if unable to obtain these records, search 
alternate sources as well as advise the veteran to obtain 
other forms of evidence such as lay statements.

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

The RO should take further action, as 
appropriate, to obtain the veteran's 
service medical records from the NPRC for 
association with his claims file.  If the 
complete service medical records are not 
available, they should be certified as 
lost and the veteran informed.  The 
veteran should be requested to provide 
any assistance needed in obtaining his 
service medical records.  The veteran 
should also be requested to provide any 
copies of his service medical records 
that he might have in his possession, if 
any.   

Following completion of the above, the RO should review the 
evidence to determine whether the veteran's claim may now be 
granted in light of the additional evidence with due 
consideration to the provisions of 38 C.F.R. § 3.303 (1999).  
If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and be given an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No further action is required 
of the veteran unless he receives further notice.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





